Case 1:16-cv-01238-CBA-ST Document 271 Filed 03/25/21 Page 1 of 3 PageID #: 8090
                                                                                          Clerk’s Office
                                                                                          Filed Date: 3/25/21


                                                                                          U.S. DISTRICT COURT
 UNITED STATES DISTRICT COURT                                                             EASTERN DISTRICT OF
 EASTERN DISTRICT OF NEW YORK                                                             NEW YORK
 ----------------------------------------------------------x                              BROOKLYN OFFICE
 SARAH H. BLACK and KATHERINE BLACK,
 on behalf of her minor children, D.B. and J.B.,
                            Plaintiffs,
          -against-
                                                               NOT FOR PUBLICATION
                                                               MEMORANDUM & ORDER
 ANTHONY DAIN, CHERIE WRIGLEY, IRA                             16-CV-01238 (CBA) (ST)
 SALZMAN, PAMELA KERR, MELISSA
 COHENSON, BRIAN A. RAPHAN, P.C.,
 ESAUN G. PINTO, and CPI
 INVESTIGATIONS,
                            Defendants.
 ----------------------------------------------------------x
  AMON, United States District Judge:

          Plaintiffs Sarah H. Black and Katherine Black, on behalf of her minor children D.B. and

 J.B. (“Plaintiffs”) brought this action against defendants Anthony Dain, Cherie Wrigley, Ira

 Salzman, Pamela Kerr, Melissa Cohenson, Brian A. Raphan, P.C., Esaun Pinto, and CPI

 Investigations on March 11, 2016 alleging breach of fiduciary duty with respect to assets in trusts

 stemming from the estate of Renata Black. Plaintiffs seek approval of (1) a settlement agreement

 between Plaintiffs and defendant Ira Salzman, (E.C.F. Docket Entry (“D.E.”) ## 241, 253); and

 (2) a settlement agreement between Plaintiffs and defendants Melissa Cohenson and Brian A.

 Raphan, P.C., (D.E. ## 255, 256), under the rules requiring that settlements involving infant

 plaintiffs be fair and reasonable. Plaintiffs filed motions for approval of the two settlement

 agreements on June 17, 2020 and June 26, 2020, which were both referred on June 30, 2020 to the

 Honorable Steven Tiscione, United States Magistrate Judge, for report and recommendation

 (“R&R”).       After reviewing the proposed settlement agreements, Magistrate Judge Tiscione

 expressed concern about the proposed distribution of the settlement funds to a common trust, the

 Issue Trust, rather than separate accounts for the benefit of the minor plaintiffs given the ongoing


                                                           1
Case 1:16-cv-01238-CBA-ST Document 271 Filed 03/25/21 Page 2 of 3 PageID #: 8091




 disputes and litigation concerning the Issue Trust. He ordered the parties to revise the settlement

 to provide for distribution of the funds to separate accounts to allay these concerns. (See Order

 dated 7/31/2020.) After Plaintiffs submitted a supplemental declaration responding to Magistrate

 Judge Tiscione’s Order, (D.E. # 262), Magistrate Judge Tiscione requested further information on

 the proposed disposition of the settlement funds, specifically (1) the amount of funds that were to

 be deposited to each of the two accounts established for the minor plaintiffs; (2) the name(s) of the

 person(s) who were to hold and/or manage the accounts during the time that the plaintiffs remained

 minors; and (3) the account type, (Order dated 8/11/2020). Plaintiffs filed a supplemental

 declaration answering Magistrate Judge Tiscione’s inquiries on August 19, 2020. (D.E. # 263.)

 On March 9, 2021, Magistrate Judge Tiscione issued a thorough and well-reasoned R&R

 recommending that Plaintiffs’ motions for settlement approval be granted. (D.E. # 270.)

        No party has objected to the R&R, and the time for doing so has passed. When deciding

 whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). To accept

 those portions of the R&R to which no timely objection has been made, “a district court need only

 satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

 L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).




                                                  2
Case 1:16-cv-01238-CBA-ST Document 271 Filed 03/25/21 Page 3 of 3 PageID #: 8092




        The Court has reviewed the record and, finding no clear error, adopts the R&R.

 Accordingly, the Court orders that Plaintiffs’ motions for settlement approval be granted. The

 parties will file the fully-executed settlement agreements by April 16, 2021.



 SO ORDERED.

 Dated: March 25, 2021
        Brooklyn, New York                            __/s/ Carol Bagley Amon______
                                                      Carol Bagley Amon
                                                      United States District Judge




                                                 3
